Citation Nr: 0423137	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for multiple swollen 
joints, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff,  Associate Counsel


INTRODUCTION

The veteran had active duty for training from November 1978 
to March 1979 and active duty from January 1991 until May 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

These matters initiated from an appeal of a December 1995 
rating decision of the Regional Office (RO) that, in 
pertinent part, denied the veteran's claims for service 
connection for chronic fatigue and for multiple swollen 
joints.  When this case was before the Board in March 2000, 
it was remanded for additional development of the record.  

These issues again came before the Board in October 2002.  At 
that time, the claims were denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2003 Order, the Court vacated 
the October 2002 Board decision and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Remand.

It is further noted that, historically, the veteran's claims 
relating to Persian Gulf illness included disorders in 
addition to chronic fatigue and multiple swollen joints 
considered in the instant decision.  Indeed, other claims 
raised included entitlement to service connection for nausea 
and vomiting, for hair loss and for memory and concentration 
deficits, all as due to an undiagnosed illness.  Such claims 
have since been granted (the "hair loss" claim was granted 
as "contact dermatitis of the hands").  Additionally, the 
veteran raised claims of entitlement to service connection 
for a skin condition and blurred vision, as due to an 
undiagnosed illness.  Those issues were subsequently 
withdrawn, as indicated in a November 1999 statement from the 
veteran.  Finally, also on appeal was a claim of entitlement 
to service connection for headaches, as due to an undiagnosed 
illness.  That claim was denied by the Board in a March 2000 
decision.

The present appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In the present case, the veteran 
has not been issued such notice.  

Additionally, it is noted that several instructions 
contained in the Board's March 2000 remand were not 
properly followed by the RO.  In this vein, it is noted 
that the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Here, three specific deviations from the March 2000 Board 
remand instructions are noted.  First, the RO was ordered 
to schedule the veteran for various examinations, all by 
Board-certified physicians.  However, an October 2000 VA 
orthopedic examination was conducted by a physician that 
was not Board-certified.  Therefore, another joints 
examination is required in order to comply with the March 
2000 remand.

Second, the March 2000 Board remand instructed that the VA 
examiner's review the claims file in conjunction with all 
examinations.  However, a September 2000 examination report 
for infectious, immune and nutritional disabilities did not 
indicate that the claims file was available for review.  
Moreover, the examiner was asked to provide a well-reasoned 
opinion as to the likelihood that the veteran had chronic 
fatigue as the result of identified pathology or active 
service.  However, the examiner failed to provide a clear 
rationale per the March 2000 remand and merely indicated 
"chronic fatigue by history of unknown cause."  For these 
reasons, another infectious, immune and nutritional 
disabilities examination must be performed.

Finally, it is observed that a March 2002 supplemental 
statement of the case references an August 17, 2001 
addendum to the infectious disabilities examination.  
However, it does not appear that any such addendum is of 
record.  Efforts should be made to determine if such 
addendum exists and, if so, to associate it with the claims 
folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the veteran notice 
in accordance with Quartuccio v. 
Principi, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims, inform him of his and VA's 
development responsibilities, and advise 
the veteran to send any evidence in his 
possession pertinent to the issues on 
appeal to the VA.  

2.  The RO should contact all appropriate 
sources in order to determine whether an 
addendum to the September 2000 
infectious, immune and nutritional 
disabilities examination exists, 
including as dated August 17, 2001.  If 
such addendum is located, it should be 
obtained and associated with the claims 
file.

3.  The RO should schedule the veteran 
for examinations by board-certified VA 
specialists in orthopedics and 
systemic/undiagnosed illness disorders to 
determine the nature and etiology of any 
disability with respect to his claims of 
entitlement to service connection for 
multiple swollen joints and chronic 
fatigue, to include as due to an 
undiagnosed illness.  The examiner should 
state whether of not he or she is board-
certified.  The examiner must be provided 
with the appellant's claims folder and a 
copy of this remand for review prior to 
conducting the examination(s).  The 
examination report should clearly reflect 
whether a review of the claims folder was 
performed.  All necessary tests and 
studies should be performed, and all 
clinical manifestations should be 
reported in detail.  Based on a review of 
all medical documentation and history on 
file, including the service medical 
records, the examiner should provide a 
well-reasoned opinion as to whether it is 
at least as likely as not that the 
veteran now has multiple swollen joints 
and/or chronic fatigue as the result of 
identified pathology, or active service, 
to include his Gulf War Service.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinion(s) expressed.  In particular, all 
terms used in assessing the appellant's 
disability should be free of ambiguity.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2003).

5. The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of his 
failure to report.  If he fails to appear 
for an examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal 
to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

6.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




